Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     
                     My dear General
                     Light Camp Totawa october the 12th 1780
                  
                  from Major Lee I just now hear that he has seen a man who has
                     been in Newyork and told him that an embarkation has certainly taken place,
                     said to be going to Virginia—that he got the intelligence in the City on Monday
                     last, and that dragoons were on Board.
                  A young man that went into the City has lately sent word to his
                     family that he had been press’d on Board a fleet which was going to sail.
                  Aome days ago Major Lee communicated
                     to me a private letter from Mr Simcoe who commands the Queen’s Rangers wherein
                     that officer seems politely wishing for a personal interview as he will Remain
                     some days in Newyork from all those circumstances and what we have heard from
                     other quarters, I am much inclin’d to Believe that the embarkation has taken
                     place and want to know if any intelligence as to the fact itself, the
                     destination, or the number is come to head quarters.
                  There is a plan, my dear general, which if successfull would be
                     very Brillant, and which at least is worth inquiring into its possibility.
                  The Ennemy Are far, I Believe, from suspecting any enterprise
                     from us against the works on staten island—I think they may be surpris’d in
                     that part, and can’t help Believing that a corps cross’d over at Elizabeth
                     point, or what I would like Better sent down the passaic in Boats might attempt
                     a stroke on the works at the watering place and Richmond, and I also think that
                     with a sufficiency of Boats and some other precautions we might make our
                     Retreat good—I don’t give you, my dear general, any arrang’d plan about it, and
                     Confess that I want informations on that Matter—the only
                     thing I would Request (if you don’t dislike the idea) would be that the Boats
                     at kakeat or any where else be sent for as soon as
                     possible, and that people be procur’d who might give to us intelligences.
                  in the mean while, there is a way of getting Boats which I Beg
                     the liberty to adopt—Major Lee having ask’d from me
                     the permission of attempting the Boats of the Refugees as well as theyr galley
                     in the night, and in the same time to strike at theyr troops on the point, I
                     have directed him to come to morrow morning that he may explain me his scheme
                     and if I find it a prudent one I Beg leave to let him go on with it.
                  Unless we hunt for enterprises they will no more come in our way
                     this campaign—we can’t any more Build upon certain calculations—I go further,
                     my dear general, and if the ennemy have made a considerable detachement, I
                     would carry up my ideas to such a point as will perhaps have less difficulties
                     than we Believe when we will be upon the ground—we might at least make a
                     diversion to give uneasiness to the Ennemy—But the thing which I want now to
                     submit to you is the staten island project, and the little enterprise propos’d
                     By Major Lee. With the most tender affection and high Respect I have the honor
                     to be my dear general Yours forever
                  
                     Lafayette
                  
               